DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on July 25, 2022.  Claims 72-80 and 82-84 are pending in the application.
Status of Objections and Rejections
All rejections under 35 U.S.C. §112 from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 72-74, 76-80, and 83-84 is/are rejected under 35 U.S.C. §103 as being unpatentable over Akeson (WO 2008/124107) in view of Hibbs (WO 2007/145748).
Regarding claim 72, Akeson teaches a device for nucleic acid sequencing ([002] lines 1-2: apparatus for characterizing polynucleotides; [003] lines 1: determining the nucleotide sequence of DNA and RNA) comprising:
an array of nanopores (Fig. 9A: illustrating two nanopores as an example; [00122] line 1: the manufactured array; [0013] lines 1-2, 6: in a preferred embodiment the pore or channel is a pore molecule or a channel molecule and comprises a biological molecule, e.g., α-hemolysin; here the pore/channel inside the pore molecule or a channel molecule 14 as shown in Fig. 9A is deemed to be a nanopore), 
above the array of nanopores, in fluidic contact with the array of nanopores, an upper fluidic region (Fig. 9A; [00125] line 1: a second solution 25 in cis chamber; here the second solution 25 within the cis chamber is in fluidic contact with the nanopores of each bilayer 20 above each trans chamber 24) comprising an upper electrode ([00125] lines 4-5: an electrode, for example a grounded macroscopic AgCl electrode, is placed in contact with second solution 25), the upper fluidic region comprising nucleic acid molecules (Fig. 13; [0061] line 2: DNA translocation through the nanopore; thus the cis chamber, i.e., the upper fluidic region comprising nucleic acid molecules),
below the array of nanopores, an array of discrete fluidic regions ([00123] line 4: the chamber or well 24; Fig. 9A: showing the chambers or wells 24 are discrete), each discrete fluidic region in fluidic contact with a nanopore of the array of nanopores (Fig. 9A: showing each chamber or well in fluidic contact with the pore/channel inside the pore molecule or a channel molecule 14), and each discrete fluidic region comprising a lower electrode (Fig. 9A; [00133] lines 5-6: electrodes placed within the cis and the trans chambers; thus each discrete chamber or well 24, i.e., the trans chamber, comprising an electrode), wherein there is no direct fluidic contact between the discrete fluidic regions (Fig. 9A: showing discrete trans chamber or well 24 are not in direct fluidic contact between each other), 
an array of layers of amphiphilic molecules (Fig. 9C: two bilayers 20, which are representative of an array of bilayers), wherein each layer of amphiphilic molecules separates one of the discrete fluidic regions from the upper fluidic region (Fig. 9A: indicating each bilayer 20 separating each discrete fluidic region, trans chamber 24, from the cis chamber 25),
wherein each nanopore (Fig. 9A: the pore/channel inside the pore molecule or channel molecule 14) of the array of nanopores is disposed within one of the layers of amphiphilic molecules (Fig. 9A: indicating each pore/channel inside the pore molecule or channel molecule 14 disposed within each bilayer 20), and
an array of electronic circuits below the array of discrete fluidic regions ([00118] lines 4-5: manufacturing arrays of biological nanopores that operate independently of each other used very large arrays of integrated circuits; Fig. 9A; [0122] lines 2-3: a mixed-signal semiconductor wafer 15 comprising the analog and digital circuitry that is to be used serves as the base layer; thus the array of electronic circuits within the semiconductor wafer 15 is below the array of discrete fluidic regions);
wherein voltage is applied between the upper electrode and the lower electrodes ([00131] lines 1-3: means for applying an electric field between the cis- and trans-chambers are electrodes comprising an immersed anode and an immersed cathode; here the immersed anode and cathode are the upper electrode in the cis chamber and the lower electrode in the trans chamber), resulting in translocation of the nucleic acid molecules through the array of nanopores (Fig. 9A: indicating a nucleic acid molecule through a pore/channel in one bilayer 20, which is one of the nucleic acid molecules translocating through the pore/channel of one of the bilayers 20), and whereby a measured electrical signal is used to determine sequences of the nucleic acid molecules ([Abstract] lines 3-4: determine rapidly (~>50 Hz) the nucleotide base sequence of a polynucleotide using signals generated by the interactions between the polynucleotide and the nanopore).

Akeson does not explicitly disclose each layer of amphiphilic molecules has a diameter of 10 µm to 500 µm.
However, Akeson teaches in the biological nanopore setup, a planar lipid bilayer is created across a 50-100 µm aperture, and a single -hemolysin protein channel self-inserts into the planar liquid (page 51, Example IX: lines 2-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akeson by adjusting the diameter of the amphiphilic molecules within the claimed range from 10 µm to 500 because such a diameter range is for suitable size of the nanopore across which the lipid bilayer is formed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Akeson does not disclose each electronic circuit comprising an amplifier in electrical contact with the fluidic region above it.
However, Hibbs teaches apparatus and method for sensing a time varying ionic current in an electrolytic system (Title) comprising two electrodes ([Abstract] line 5; Fig. 3: electrodes 18 and 19) separated by a nanopore (Fig. 3; page 17, line 15: nanopore or orifice 22; Fig. 3: showing electrodes 18, 19 separated by orifice 22).  A first stage amplifier 26 is mounted directly onto substrate 16 in order to minimize the length of a wire 27 connecting amplifier 26 to electrode 19 (Fig. 3; page 14, lines 13-15) to reduce capacitance due to the wire (page 5, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akeson by incorporating an amplifier mounted on the substrate into each nanopore system as taught by Hibbs because it would minimize the length of the wire (page 14, lines 13-15) and thus reducing its capacitance (page 5, lines 9-10).  Since Akeson teaches manufacturing arrays of biological nanopores that operate independently of each other used very large arrays of integrated circuits (Akeson, [00118] lines 4-5) and the mixed-signal semiconductor wafer 15 comprising the analog and digital circuitry that is to be used serves as the base layer (Fig. 9A; [0122] lines 203), the combined device of Akeson and Hibbs would necessary result in each electronic circuit below the array of discrete fluidic regions comprising an amplifier in electrical contact with the fluidic region above it.

Regarding claim 73, Akeson teaches the device comprises a semiconductor ([0033] line 2: a mixed-signal semiconductor wafer) substrate in which the electronic circuits are formed (Fig. 9A; [0122] lines 2-3: a commercially available mixed-signal semiconductor wafer 15 comprising the analog and digital circuitry that is to be used serves as the base layer).

Regarding claim 74, Akeson teaches the electronic circuits further comprise analog to digital converters (Fig. 11: shows an analog voltage is fed to a pA detection & actuation circuit, which must be an analog to digital converter because it feeds a signal to a digital finite state machine; [00222] lines 1-2: the voltage control logic is programmed using a finite state machine (FSM) within the Lab VIEW 8 software; [00232] lines 2-4: the EWMA filter represents a digital implementation of an analog RC filter commonly used for signal smoothing in electrical engineering applications).

Regarding claim 76, Akeson teaches the nanopores comprise protein nanopores ([0013] lines 1-2: a pore molecule comprises a biological molecule, line 6: the biological molecule is α-hemolysin; [0060] line 1: a single α-hemolysin protein channel; Fig. 9C: indicating the pore/channel inside the pore molecule or channel molecule 14; here the pore/channel is deemed to be the nanopore).

Regarding claim 77, Akeson teaches the protein nanopores comprise alpha-hemolysin proteins ([0013] lines 1-2: a pore molecule comprises a biological molecule, line 6: the biological molecule is α-hemolysin; [0060] line 1: a single α-hemolysin protein channel).

Regarding claim 78, Akeson teaches the protein nanopores are within biological membranes ([0033] line 20: the thin film is a phospholipid bilayer; Fig. 9C: indicating the pore/channel inside the pore molecule or channel molecule 14 within the bilayer 20).

Regarding claim 79, Akeson teaches the nucleic acid molecules comprise DNA ([0034] lines 5-6: detect a polymer compound comprising a DNA hairpin structure; [0062] lines 1-2: distinguish DNA, DNA/KF complexes, or DNA/KF/dNTP complexes in the nanopore device).

Regarding claim 80, Akeson teaches the device comprises a substrate comprising a semiconductor component (Fig. 9A; [00122] line 2: a commercially available mixed-signal semiconductor wafer 15) bound to an insulator component (Fig. 9A; [00122] line 6: oxide 2).

Regarding claim 83, Akeson teaches the array of nanopores comprises up to 128 nanopores (Fig. 9A: indicating two nanopores of the array of nanopores, which reads on the limitation “up to 128 nanopores.”). Here, the limitation “up to 128 nanopores” is an open-ended numerical range, and the term “up to” includes zero as a lower limit. MPEP2173.05(c)(II). Since claim 83 recites an array of nanopores, the lower limit would be two and the broadest reasonable interpretation of “up to 128 nanopores” is 2-128 nanopores. Thus, Fig. 9A as disclosed by Akeson reads on the limitation “up to 128 nanopores” of the claim.

Regarding claim 84, Akeson teaches the electrode disposed above each discrete fluidic region is a single electrode common to all of the discrete fluidic regions ([00125] lines 4-5: an electrode, for example a grounded macroscopic AgCl electrode, is placed in contact with second solution 25 in cis chamber; and thus the single macroscopic AgCl electrode is deemed to be disposed above each discrete fluidic region and common to all of the discrete fluidic regions).
Claim(s) 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akeson in view of Hibbs, and further in view of Ling (WO 2004/085609).
Regarding claim 75, Akeson and Hibbs disclose all limitation of claim 72 as applied to claim 72.  Akeson and Hibbs do not explicitly disclose each discrete fluidic region has two electrodes, one disposed below each discrete fluidic region and one disposed above the discrete fluidic region, wherein the one disposed above each discrete fluidic region acts as a drive electrode, and the one disposed below each discrete fluidic region acts as a measurement electrode.
However, Ling teaches an independently electrically-addressable nanopore array that each pore being addressable electrical and independently in order to increase throughput (page 4, lines 15-17).  Fig. 1A illustrates a voltage-driven DNA translocation using a single α-hemolysin nanopore (Fig. 1A; page 2, lines 19-20), showing the fluidic region has two electrode, one disposed below the discrete fluidic region (Fig. 1A: showing the electrode (+) disposed below the discrete fluidic region) and one disposed above the discrete fluidic region (Fig. 1A: showing the electrode (-) disposed above the discrete fluidic region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akeson and Hibbs by incorporating two electrodes disposed above and below each discrete fluidic region respective as taught by Ling because two electrodes for each fluidic region having one nanopore would enable each of the nanopore cab be independently addressed.  In order to make the idea practical, i.e., to reduce or avoid fluctuations in the ionic current due to DNA thermal motion (page 4, lines 3-4), one needs to use a high-throughput device such as an array of nanopores and each pore in the array has to be addressable electrically, and independently (page 4, lines 14-17).
The designation of “wherein the one disposed above each discrete fluidic region acts as a drive electrode, and the one disposed below each discrete fluidic region acts as a measurement electrode” is deemed to deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  Here, the discrete fluidic region of the combined device of Akeson, Akeson951, Hibbs, and Ling would necessarily have two electrode disposed above and below each discrete fluidic region as claimed, and thus the electrode disposed above each discrete fluidic region would therefore be able to act as a drive electrode and the electrode disposed below each discrete fluidic region would therefore be able to act as a measurement electrode.
Claim(s) 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akeson in view of Hibbs, and further in view of Akeson951 (U.S. Patent Pub. 2003/0099951).
Regarding claim 82, Akeson and Hibbs disclose all limitation of claim 72 as applied to claim 72.  Akeson and Hibbs do not explicitly disclose each layer amphiphilic molecules has an electrical resistance of at least 100 GΩ.
However, Akeson951 teaches a nanopore device that comprises a nanopore inserted into a thin film ([0036] lines 1-2), which is a lipid bilayer ([0042] lines 2-3).  Inserted into the bilayer is a single channel or nanopore through which ionic current can flow ([0043] lines 1-2).  The nanopore should allow a sufficiently large ionic current under an applied electric field to provide for adequate measurement of current fluctuations ([0044] lines 1-3).  Also, the single-channel thin films (i.e., the bilayer with a nanopore therein) are configured so as to provide for high resistance, low noise and stability ([0046] lines 1-3).  As such, the resistance of the subject single-channel bilayers is at least about 1 gigaohm, usually at least about 10 gigaohm and more usually at least about 200 gigaohm, where the resistance may be as high as 500 gigaohm or higher ([0046] lines 3-7), which overlaps the claimed range of at least 100 GΩ.  Further, in the method of analysis of single nucleotide polymorphisms SNPs ([0064] lines 1-2), a nanopore (or array of nanopores) reads the product at each position in the array ([0064] lines 12-13).  Thus, to analyze a single SNPs that translocates through a single nanopore, the measured current should be at each position in the array (or at a single nanopore) to enable the reading of each base of the single SNPs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akeson and Hibbs by adjusting the electrical resistance of each layer of the amphiphilic molecules at least 100 GΩ as suggested by Akeson951 because it is a suitable membrane resistance to provide for high resistance, low noise and stability ([0046] lines 1-3).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim(s) 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akeson in view of Hibbs, and further in view of Golovchenko (U.S. Patent Pub. 2008/0257859).
Regarding claim 83, Akeson and Hibbs disclose all limitation of claim 72 as applied to claim 72.  Akeson and Hibbs may not explicitly disclose the array of nanopores comprises up to 128 nanopores.
However, Golovchenko teaches molecular analysis techniques for sequencing of biopolymers, such as polynucleotides ([0003] lines 3-5), by orienting the monomers of molecules translocating through a nanopore ([0009] lines 4-5). When the DNA nucleoside based in a sequence of bases is resolved as the bases pass through a nanopore at a rate of about 104 bases/second, an array of 100 such nanopores can produce a high-quality draft sequence of one mammalian genome in about 20 hours ([0165] lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akeson and Hibbs by adopting an array of 100 nanopores for DNA sequencing as taught by Golovchenko because such an array would produce a high-quality draft sequence of one mammalian genome in about 20 hours ([0165] lines 15-19).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Response to Arguments
Applicant’s arguments with respect to claims 72-80 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues Hibbs teaches away from using a membrane “in the order of 100 microns” because such membrane are “very fragile” and have “high capacitance” that produces undesirable “current noise” (page 8, para. 4). This argument is unpersuasive because:
(1) Hibbs teaches the creation of a membrane is EITHER suspend the membrane over an orifice (typically in the order of 100 microns or micrometers (µm) in diameter) in a solid material such as Teflon OR support it with a solid electrode surface, possibly via polymer tethers (page 4, lines 2-5).  Hibbs only discloses “the former method permits macroscopic access from both sides of the membrane, but is very fragile” (page 4, lines 8-9), but the latter is robust when an inert electrode (e.g., gold) that has a predominantly capacitive (i.e., alternating current (AC)) coupling to the electrolyte is used (page 4, lines 9-12).  Thus, Hibbs does not teach away the orifice diameter in the order of 100 microns by disclosing such a membrane supported with a solid electrode is robust.
(2) Hibbs teaches the current noise produced by the voltage noise of the first stage amplifier acting on the total capacitance at the amplifier input (page 4, lines 17-21), and the artificial membrane apparatus 228 (Fig. 2) is typically higher because the membrane 238 (Fig. 2) has an area 1,000-10,000 times larger than membrane 201 (Fig. 1) of the patch pipette system (page 5, lines 18-21), which produces an additional shunt capacitance in the range of 5-100 pF (page 5, lines 21-22). However, the patch pipette only has marginal sensitivity and bandwidth improvements (page 6, lines 7-12). Here, Hibbs does not teach these disadvantages are merely caused by the orifice diameter in the order of 100 microns.
(3) Hibbs teaches three specific approaches to minimize the capacitance for higher measurement sensitivity and bandwidth (page 9, lines 1-3).  First, the orifice has a lateral dimension that is less than 10 µm; Second, the orifice capacitance is minimized by minimizing the area of the substrate that is exposed to the fluid and making the substrate sufficiently thick; Third, the measurement electrodes and first stage amplifier are integrated within 5 cm of the orifice (page 9, lines 3-12).  Thus, there are three approaches to minimize the orifice capacitance, and the adoption of an orifice having a dimension less than 10 µm by Hibbs does not teach away the adoption of orifices having a diameter in the order of 100 microns because there exist other approaches to minimize the orifice capacitance, such as minimizing the exposed area of the substrate, increasing the thickness of the substrate, or integrating the electrode and the amplifier within 5 cm of the orifice. Here, Hibbs does not explicitly teach the orifice having a diameter in the order of 100 microns would not function, and thus does not teach away the orifice diameter in the order of 100 microns because non-preferred embodiment does not amount to “teaching away” the embodiment.
Examiner notes herein that in the instant rejection, the primary reference, Akeson, teaches the lipid bilayer is created across a 50-100 µm nanopore (Akeson, page 51, Example IX: lines 2-4), which overlaps the claimed range of 10 µm to 500 µm. The prior art, Hibbs, is only relied on to teach the electronic circuit comprising an amplifier mounted directly onto the substrate to minimize the length of the wire (Hibbs, Fig. 3; page 14, lines 13-14) and thus reduce orifice capacitance (page 5, lines 9-10). 
Thus, the combined Akeson and Hibbs would necessarily result in a diameter of the lipid biolayer of 50-100 µm over a nanopore with reduced orifice capacitance by incorporating an amplifier directly mounted onto the substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             

/JOSHUA L ALLEN/           Primary Examiner, Art Unit 1795